Citation Nr: 1134688	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-27 555	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 20, 2009, and in excess of 20 percent from October 20, 2009, for degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to an effective date earlier than May 1, 2002 for the assignment of a 60 percent rating for DDD of the lumbar spine, L5-S1, to include whether clear and unmistakable error (CUE) was contained in March 1998 and March 2000 rating decisions, assigning and continuing a 20 percent rating for DDD of the lumbar spine, L5-S1.

4.  Entitlement to an effective date earlier than February 20, 2004 for the grant of service connection for DDD of the cervical spine, to include whether CUE was contained in a March 2000 rating decision, denying service connection for a neck condition.

5.  Entitlement to an effective date earlier than February 20, 2004 for the grant of service connection for right wrist osteoarthritis.

6.  Entitlement to an effective date earlier than February 20, 2004 for the grant of service connection for left wrist osteoarthritis.

7.  Entitlement to an effective date earlier than February 20, 2004 for the grant of service connection for osteoarthritis of the right shoulder.

8.  Entitlement to an effective date earlier than May 20, 2004 for the grant of service connection for tendonitis of the left shoulder.

9.  Entitlement to an effective date earlier than May 27, 2010 for the grant of service connection for peripheral neuropathy of the right shoulder.

10.  Entitlement to an effective date earlier than May 27, 2010 for the grant of service connection for peripheral neuropathy of the left shoulder.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to February 1978.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal from various rating decisions issued by the Oakland, California RO (Oakland RO), Albuquerque, New Mexico RO (Albuquerque RO), and the Seattle, Washington RO (Seattle RO).  

In a July 2003 rating decision issued in August 2003, the Oakland RO, in pertinent part, assigned a 40 percent rating for the Veteran's lumbar spine disability, effective March 28, 2003.  In September 2003, the Veteran filed a notice of disagreement (NOD) with the rating and the effective date assigned.  In a March 2004 rating decision, the Oakland RO assigned a 60 percent rating for the Veteran's lumbar spine disability, effective May 1, 2002.  In an accompanying statement of the case (SOC), the Oakland RO denied entitlement to an effective date earlier than May 1, 2002 for the assignment of a 60 percent rating for the lumbar spine disability; and the Veteran subsequently perfected his appeal with regard to an earlier effective date for the 60 percent rating.  

In a March 2000 rating decision issued in April 2000, the Albuquerque RO denied service connection for bilateral wrist injuries and a bilateral shoulder disability.  At the time of the original denial of service connection for the claimed disabilities, there was no evidence of a current wrist/shoulder disability and a link to service.  

Later, in a September 2004 rating decision issued in October 2004, the Oakland RO, in pertinent part, denied service connection for a bilateral hip disability and reopened claims for service connection for a neck condition and for bilateral wrist injuries and a bilateral shoulder disability and confirmed the previous denials.  In February 2005, the Veteran filed an NOD with regard to the denial of these four service-connection claims.  In May 2006, following the issuance of a March 2006 SOC, the Veteran perfect his appeal with regard to the four service-connection claims then on appeal.  As such, issue before the Board was whether new and material evidence had been received to reopen these claims for service connection.

In a VA Form 9, also received in May 2006, the veteran raised a CUE claim with regard to an August 1978 rating decision, which awarded service connection and assigned an initial 10 percent rating for the veteran's lumbar spine disability, effective February 12, 1978.  In a May 2007 rating decision, the Oakland RO determined that the August 1978 rating decision, insofar as an initial 10 percent rating for chronic low back strain was assigned, did not contain CUE.  The Veteran did not file an NOD with regard to this decision, and as such the issue of CUE with regard to the assignment of an initial 10 percent disability rating for Veteran's lumbar spine disability in the August 1978 rating decision is not in appellate status.  Subsequently, the Veteran moved to the state of Washington and his claims file was transferred to the Seattle RO.

In a September 2007 rating decision issued in October 2007, the Seattle RO granted service connection and assigned an initial 10 percent rating for DDD of the cervical spine, effective February 20, 2004, the date of receipt of the Veteran's claim to reopen.  In November 2007, the Veteran filed an NOD with the initial rating and the effective date assigned for the award of service connection.  In October 2008, following the issuance of a September 2008 SOC, the Veteran perfect his appeal with regard to the initial 10 percent rating and the effective date assigned for the award of service connection for his cervical spine disability.  

In November 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran raised the issue of CUE in a March 2000 rating decision, denying service connection for a neck condition, and in March 1998 and March 2000 rating decisions, insofar as the VA assigned and continued a 20 percent rating for his lumbar spine disability.  As a result, the earlier effective date issues on appeal with regard to grant of service connection for the cervical spine disability and for assignment of a 60 percent rating for the lumbar spine disability were recharacterized as described on the title page to encompass the issue of CUE in prior rating decisions.

In a February 2009 decision, the Board granted the Veteran's petitions to reopen his previously-denied service-connection claims for bilateral wrist injuries and for a bilateral shoulder disability and remanded the remaining issues-service connection for bilateral wrist, shoulder, and hip disabilities, an initial rating in excess of 10 percent for DDD of the cervical spine, and an effective date earlier than May 1, 2002 for the assignment of a 60 percent rating for DDD of the lumbar spine, L5-S1, to include whether CUE was contained in March 1998 and March 2000 rating decisions, and for an effective date earlier than February 20, 2004 for the grant of service connection for DDD of the cervical spine, to include whether CUE was contained in a March 2000 rating decision-for additional development and adjudication.  

During the pendency of the appeal, in a January 2010 rating decision, the Veteran was assigned an initial 20 percent rating for DDD of the cervical spine, effective October 20, 2009.  Although assigned a 20 percent rating, from October 20, 2009, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to a higher initial rating as encompassing the second issue set forth on the title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2010 decision, service connection for tendonitis of the right hip was granted and an initial 10 percent rating was assigned, effective February 20, 2004.  The Veteran has not filed an NOD with regard to this rating decision.

A July 2011 rating decision granted service connection for right and left wrist osteoarthritis, for osteoarthritis of the right shoulder, for tendonitis of the left shoulder, and for peripheral neuropathy of the right and left shoulders, and assigned separate initial 10 percent ratings, effective from February 20, 2004 for bilateral wrist and right shoulder osteoarthritis, effective from May 20, 2004 for tendonitis of the left shoulder, and effective from May 27, 2010 for peripheral neuropathy of both shoulders, respectively.  In a statement received in August 2011, the Veteran indicated that the rating percentages and the combination of injuries involved in the July 2011 rating is fair and he only disagreed with the effective dates assigned for the grant of service connection.  

Issues 2 through 10 are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In light of the July 2010 revisions to 38 C.F.R. § 3.304(f), the Veteran's receipt of a Vietnam Service Medal, and his previously-denied claim for service connection for posttraumatic stress disorder (PTSD), the issue of entitlement to service connection for PSTD is raised by the record, but has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

During the pendency of this appeal, the medical evidence does not establish that the Veteran has had a diagnosed left hip disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hips disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, letters dated in July 2004 and March 2009 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and how a disability rating and an effective date is established consistent with the holdings in Pelegrini and Dingess.  After the Veteran was afforded opportunity to respond to the notice identified above, the July 2001 supplemental SOC (SSOC) reflects readjudication of the service-connection claim decided herein on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

A review of the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, available post-service private and VA medical records, a hearing transcript, and various written statements provided by the Veteran.  

In compliance with the Board's February 2009 remand instructions, additional VA treatment records from the Walla Walla VA Medical Center (VAMC) were associated with the claims file and another VCAA notice letter was issued in March 2009.  The Veteran did not complete authorization forms to allow VA to obtain any private treatment records, showing treatment for the claimed left hip disorder.  In this regard, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  In May 2010, the Veteran was given a VA joints examination and an addendum opinion was provided in August 2010, noting that there was no problem with the left hip.  As such, the Board finds the record adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided on appeal.

II. Analysis

The Veteran's service treatment records reflect that, during an orthopedic consultation on August 3, 1977, the Veteran reported an increase in back pain episodes since a fall two years earlier and asked for a second opinion.  During an August 8, 1997 PT session, he complained of increased pain radiating down his left leg and making it difficult to bear weight on the left leg.  He was given a cane.  On August 11, 1977, the Veteran gave a history of falling two years ago and complaining of low back pain occasionally radiating to both thighs.  On examination, knee and ankle jerks, sensation and musculature were all within normal limits.  He could straight-leg raise to 80 degrees, bilaterally.  However, there was diffuse mild tenderness over all the lumbar spine and muscle spasm of the left paraspinals.  Ice, massage and a temporary profile was recommended.  Four days later, the Veteran was hospitalized for low back syndrome.  On admission, he gave a history of falling from a plane during maintenance of the plane about two years prior to admission.  The Veteran was treated with bed rest and pelvic traction with complete resolution of his symptomatology.  During a September 1977 follow-up, he indicated that his back pain was somewhat better but, if he did any heavy work, the pain in his back increased.  The Veteran was again place on profile and restricted to no aerobics, climbing ladders, or lifting greater than 20 pounds for 3 1/2 months.  When reexamined in November 1977, the Veteran had full range of motion of the back.  Five days later, no neurological defect was noted on examination.  The impression was chronic back strain.

During a June 1978 VA examination, did not complain of hip pain.  Sensation was grossly intact in the upper and lower extremities.  When standing, the shoulders and pelvis were level and the leg lengths were grossly equal.  The diagnoses included history of low back injury around October or November 1976, while in service, with previous diagnosis of chip fracture L5-low back pain-herniated lumbar disc.

A March 1979 VA examination report reflected a history of falling from a plane landing on his buttocks in 1977, and the next day being stiff and going to the dispensary and being give medications for sprain.  On examination of the musculoskeletal system, a small pelvic tilt to the right, with no spasm, was found.  Tenderness was noted at L5-S1.  The Veteran had a normal lumbar curve and no atrophies.  He could bend to 4 inches off the floor with finger tips.  Pinprick sensation was normal without deficits.  The Veteran climbed on and off the examining table well.  His gait was normal.  He got on his toes well and on his heels.  X-rays revealed some minimal very early hypertrophic spur formation at L3-L4 and L4-L5.  There was also a spina bifida occulta at L5.  No significant abnormalities were seen.

VA medical records from the Albuquerque VA Medical Center (VAMC) from June 1998 to May 2000 showed treatment for complaints of neck and low back pain.  A June 1998 PTSD/Trauma Clinic Biopsychosocial Assessment report reflected that the Veteran had injured his back when he fell off an airplane in the military and that he reported that he was in constant pain, but did not take medications unless absolutely necessary.  On examination in November 1999 following complaints of back pain and numbness on the left side down to his foot, the Veteran moved stiffly and had point discomfort to palpitation at C5 and L4.  Lower extremity strength was limited secondary to back pain with leg exercises with subjective medial numbness of the left leg; two-point discrimination was decreased bilaterally.  Gait was within normal limits.  The assessment included chronic back pain secondary to degenerative joint disease.  During an initial PT evaluation in December 1999, the Veteran reported that getting in and out of cars increased his back and neck pain and that he got numbness in the left lower extremity.  He gave a history of shoulder pain beginning in July 1999, when working on a shelter for his animals.  The Veteran reported that he often lifted bales of hay.  Back flexion and lateral bending was limited to 50 percent, while extension was within normal limits.  At an April 2000 PT follow-up, the Veteran stated that his back had been improving and that he loaded hay one weekend without resulting back and shoulder pain; however, riding his horse still caused increased back pain.  

During a February 2000 VA spine examination, the Veteran complained of dull and achy back pain that occasionally was sharp and radiated into his left lower extremity to his left foot two to three times per week and lasting three to four minutes.  His pain was aggravated by twisting at the waist and getting up from bed.  It was alleviated by rest or by staying still momentarily.  He also complained of numbness of his left leg that came and went on a daily basis.  This was aggravated by prolonged standing and was alleviated with short walks.  The Veteran was not taking any medication or receiving any current treatment and he did not use crutches or a brace.  He did use a cane on and off.  The Veteran claimed that his back pain was worsening, affecting his daily activities and making it more difficult to work.  On examination, his gait was slow and protective without a limp or list present.  There was normal lumbar curvature but his lumbar musculature was tender to palpation, both to the left and right of midline.  Reflexes were symmetrical and there were no sensory deficits present in the lower extremities.  X-rays of the lumbar spine revealed normal vertebral alignment and significant disc space narrowing at levels L4-L5 and L5-S1.  Bony osteophytes were seen projecting from the vertebral bodies at levels L3 through S1.  No fractures, erosions, or soft tissue changes were seen.  The diagnoses were DDD of L4-L5 and L5-S1 with disc space narrowing, bilateral facet hypertrophy at L4-L5 and L5-S1; and degenerative joint disease from L5 through S1.

During a May 2002 private neurological evaluation, the Veteran reported falling from 15 feet up from an airplane onto his hands and tailbone in 1977 and having been placed in traction at that time.  He complained of multiple areas of pain along the low back and neck and numbness of his legs and feet, more on the left than the right, which was worse with sitting.  The Veteran also complained of weakness bilaterally and occasional leg buckling, left greater than right, and muscle spasms and cramps.  Reflexes were equal bilaterally, except for a right absent ankle jerk.  Sensory testing revealed decreased sensation to light touch and pinprick on the entire left side of the body starting at C7.  Motor examination was normal.  A December 2001 private magnetic resonance imaging (MRI) of the lumbar spine showed multilevel DDD with no significant spinal stenosis and minimal neural foraminal stenosis on the left at L4-L5 and on the right at L5-S1.  A March 2002 private MRI revealed degenerative changes at C3-C4 and C5-C6 with a mild disc bulge at C5-C6 with some neural foraminal stenosis bilaterally.  The neurosurgeon, D. G. E., M.D., indicated that the Veteran's subjective complaints of neck and back pain did not correlate well with the radiological findings and that he believed that the Veteran was not a surgical candidate and would most likely benefit from conservative management, such as massage therapy and cervical traction.

In an August 2002 statement, J. P. M., M.D., Ph.D., a neurosurgeon at the University of California at Davis (UCDavis), indicated that the Veteran complained of neck and low back pain at a level of 4-5 on a scale of 0 to 10.  The Veteran claimed that he had low back pain that radiated to both groins and hips with pain and numbness radiating to the back of his thigh and sometimes below the knee on his left side and a sleepy feeling in both feet.  This was worse with prolonged standing, walking, etc.  On examination, the Veteran was in no apparent distress.  The lumbar spine reflected normal lordosis; no obvious scoliosis.  The pelvis was 1/2 inch lower on the right than the left.  Reflexes were normal and symmetrical except for the ankle reflexes which were absent bilaterally.  Motor examination was normal.  Sensory testing showed slight hypalgesia in the S1 dermatome on the left.  Straight-leg raising was to 70 degrees on the right and to 50 degrees on the left, causing pain in the Veteran's low back and hips.  An MRI of the lumbar spine showed severe DDD at L4-L5 and L5-S1, with a broad-based bulging disc at L5-S1, left more than right.  At a November 2002 follow-up, Dr. J. P. M. indicated the Veteran's pain level was 5-6 on a scale of 0 to 10, on both sides.  He had prescribed neck traction and a shoe inlay, both of which made the Veteran feel a little bit better.  However, the Veteran's pain worsens with changes of the weather and because of this he was prescribed amitriptyline from 25 to 100 mg at night as tolerated.

Private medical records from the Richland Family Health Center reflect that, in October 2002, the Veteran was seen for a follow-up visit for chronic cervical spine pain as well as low back pain secondary to DDD.  Tenderness was noted on palpitation of the lumbar spine.  The Veteran was receiving nonsteroidal therapy and was followed by the neurological surgery department at the UCDavis.  In an April 2003 statement, K. V., M.D. of the Richland Family Health Center reiterated the findings shown on the December 2001 MRI of the lumbar spine and indicated that the Veteran had been seen in December 2001 by E. H., M.D.  This physician's neurological evaluation showed a decrease in sensory, both light touch and pinprick.  The working diagnosis was chronic low back pain secondary to severe DDD with the possibility of neurosurgery in the future to include proposed posterior lumbar interbody fusion.

During a June 2003 VA spine examination, the Veteran reported that pain was constant and was worse in the evening, beginning at a 4 and moving to a 7 on a scale of 1 to 10 by the end of the day.  He complained of constant stiffness in his low back and numbness and tingling in his lower extremities, left leg greater than right.  The Veteran stated that his low back locked and that he had increased fatigability and weakness.  He claimed that his legs give way and that he had fallen more than 20 times in the last 5 years.  The Veteran indicated that flare-ups of sharp and stabbing pain occurred about 10 times a month, lasting from 30 minutes until the next day or two.  Precipitating factors included walking and standing; prolonged standing was noted to be an aggravating factor.  He used a cane for walking and refused to take pain medications for his back.  On examination, the Veteran was not in acute distress.  He claimed pain was 5 on a scale of 1 to 10.  The lumbar spine showed normal lordosis.  Range of motion of the lumbar spine showed forward flexion was to 50 degrees with severe pain; hyperextension was to 15 degrees with severe pain; lateral flexion was to 20 degrees to the right and to 15 degrees to the left with severe pain bilaterally; and rotation was to 20 degrees, bilaterally, with pain and audible crepitus.  The Veteran was able to walk on his toes but not on his heels.  He was also able to tandem walk with moderate difficulty.  The diagnoses were severe DDD with disc spacing narrowing and bilateral facet hypertrophy of L4-L5 and L5-S1.  

In a February 2004 statement, a private chiropractor, D. S. E., D.C., indicated that he had examined the Veteran and that he had reported that his current health problems began when he fell 15 feet from a wing of an SR-71.  The Veteran stated that he had landed in a sitting position with his arms back to help cushion the fall, jamming and jarring his spine, wrists and shoulders.  In the process, the Veteran probably whiplashed his cervical spine.  This chiropractor added that the obvious injuries at that time were a bruised behind and a lot of low back pain; the military doctors who treated the Veteran prescribed traction, a back brace and physical therapy; that he was hospitalized in traction for a week to ten days; and that, over the last 30 years, the Veteran's "cervical and dorso-lumbar spine, both wrists, both feet, both hips & left ankle have rapidly deteriorated."  The Veteran's complaints included neck pain and pain in both hips.  A November 2002 private bone scan revealed degenerative changes in both shoulders.  This chiropractor added that he felt that the injuries the Veteran sustained to his entire spine and the joints of his left wrist, shoulders and hips were the direct result of his terrible fall from the wing of an SR-71 jet in 1976 or 1977 and were consistent with this type of accident.  

For complaints of sudden onset of unilateral right lower extremity swelling in April 2005, a VA computed tomography (CT) scan of the abdomen was performed after a negative ultrasound for deep vein thrombosis (DVT).  The Veteran was post status radical prostatectomy.  There was some mild soft tissue edema in the lower right pelvis and some degenerative joint disease of the lower lumbar area.  

During a June 2004 VA neurosurgery consult, the Veteran reported a long history of back and neck discomfort related to a fall in service.  He complained of discomfort in the low back, hips, shoulders and neck for which he took Naprosyn and drank beer on weekends to relieve discomfort.  On examination, sensation was normal in the lower extremities.  The impression included persistent cervical and lumbar spondylosis which was symptomatic and poorly controlled with Naprosyn.  

In a November 2004 statement, Dr. D. S. E. indicated that he had had an opportunity to review additional service-related treatment records as well as others, which were not previously available to him.  As an addendum to his February 2004 opinion, this chiropractor indicated that the Veteran's service treatment records do support service connection for bilateral wrist injuries, bilateral shoulder injuries, bilateral hip injuries, and cervical, dorsal and lumbar spine injuries and disabilities.  Based on the records reviewed, Dr. D. S. E. concluded that the Veteran did in fact hurt not only his low back when he fell off the airplane in 1976, but that he also hurt his neck, both wrists, both shoulders, and his upper back.  .

A July 2005 SSA vocational specialist evaluation indicated that, during an 8-hour day, there was no limit on standing and walking, but the Veteran could only sit for 6 hours a day and could frequently lift 10 pounds and occasionally lift 20 pounds.

During a September 2005 SSA internal medicine evaluation, the Veteran complained of back, neck, hip and shoulder pain.  He indicated that his hip and back pain were exacerbated by standing more than 30 minutes, walking two blocks, lifting 50 pounds, bending over, stooping, twisting, or turning.  Hip range of motion was decreased on the right to forward flexion of 60 degrees and on the left to 90 degrees; otherwise, intact with backward extension to 30 degrees, internal rotation to 40 degrees and external rotation to 50 degrees, abduction to 40 degrees and adduction to 20 degrees, bilaterally.  The diagnoses included multiple joint pains stemming from an injury when the Veteran fell from an airplane in the late 1970s, significantly affecting the neck.  There were some findings suggesting radiculopathy which could be confounded by the complaint of hip pain, which might be related to the hip joint itself or related to his back pain.  There was no radiologic data regarding the hip, but the Veteran did have decreased range of motion in both hips.  

During a July 2008 VA spine examination, the Veteran complained of significant and constant neck, back, shoulder, hip, hand, and wrist pain, which radiated.  The pain was relieved by rest and Aleve.  He claimed that his condition did not cause incapacitation.  The Veteran limped with his right leg, but did not require any assistive devices for walking.  

During a November 2008 Travel Board hearing, the Veteran asserted that injuries to his wrists, shoulders, and hips were sustained at the same time that the injury to his back resulting from a fall from an aircraft at the height of about 15 to 20 feet, while he was performing maintenance on this aircraft.  He testified that he landed on his buttocks and both hands, causing his spine to compress and his wrists, elbows and shoulders to be pushed upwards, causing nerve damage in the wrist and elbows and damage to his neck.  This was the start of his DDD.  He was treated in service on several occasions for complaints of neck and low back pain.  Not rating the neck, hand, hips and shoulder residuals in 1978, the Veteran maintained was questionable.  Likewise, he claimed that a March 1979 VA examination showed a small pelvic tilt to the right, with tenderness at L5, possibly showing hip displacement, and therefore his hips should have been considered.  

During an October 2009 VA joints examination, the Veteran reported bilateral hip pain, decreased speed of joint motion, stiffness, weakness, instability and giving way.  He denied deformity and incoordination.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He was able to walk more than 1/4 mile but less than 1 mile.  The Veteran reported intermittent, but frequent use of orthotic inserts in both boots and back brace.  On examination, his gait was antalgic without other evidence of abnormal weight bearing.  Range of motion of the left hip was: flexion to 40 degrees; extension to 25 degrees, and abduction to 20 degrees.  He could cross the left leg over the right.  There was objective evidence of additional limitations, weakness and pain following repetitive motion for the right hip.  October 2009 x-rays of both hips revealed no fracture or dislocation of either hip or substantial degenerative changes at the hip joints.  During a contemporaneous VA spine examination, the Veteran's pelvis was tilted to the left.  On motor testing, hip flexion was 3/5 (L1-L3) and extension (L5-S2).  Muscle tone was normal and there was no evidence of atrophy.  Vibratory and pinprick sensation was 1 out of 2 in both lower extremities.  Muscle strength on motor examination was 1 out of 2 in both lower extremities for hip flexors.  Ankle jerk was 1+ (S1).  The Veteran had an antalgic gait with right lower back pain.  He was noted to have axonal sensory peripheral neuropathy of the lower extremities of unknown etiology associated with feet numbness shown on private November 2009 EMG and nerve conduction studies (NCS).

On physical examination of the left hip during a May 2010 VA examination, no abnormality was noted.  There was no objective evidence of pain with active motion on the left side.  Range of motion of the left hip was: flexion to 125 degrees; extension to 30 degrees, and abduction to 45 degrees.  He could cross the left leg over the right and could toe out to 15 degrees.  No ankylosis was present.  He was diagnosed with tendonitis of the right hip.  The VA examiner opined that the disorder manifested by numbness/tingling and/or joint pain of the shoulders and hips is attributed to service-connected DDD of the cervical and lumbar spine, associated with some foraminal narrowing at C3-C4 bilaterally and bulging disc at L5-S1, this is based on the findings of the MRIs of the cervical and lumbar spine done in 2002.  This examiner added that tendonitis of the right hip had its onset in 1976 when the Veteran fell down from an airplane and sustained multiple musculoskeletal injuries.

In an August 2010 addendum opinion, the May 2010 VA examiner noted that the left hip as noted in the May 2010 examination was a "typo"; the correct statement should have been: "The nerve diagnosis regarding the right hip is axonal sensory peripheral neuropathy.  There was no problem with the left hip."  This examiner added that the left hip is normal; no abnormality was noted.  

In a September 2010 rating decision, service connection was granted for tendonitis of the right hip.

Based on the above, the Board concludes that the preponderance of the evidence is against service connection for a claimed left hip disorder.  This is especially so here, where there is no competent medical evidence during the appeal period of current left hip disorder.  The Veteran's signs and symptoms have been shown to be consistent with his already service-connected DDD of the lumbar spine.  See 38 C.F.R. § 4.14 (2010).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, in an August 2010 addendum opinion, the May 2010 VA examiner clarified that the "left hip" as noted in the May 2010 examination was a "typo"; the correct statement should have been: "The nerve diagnosis regarding the right hip is axonal sensory peripheral neuropathy.  There was no problem with the left hip."  This examiner added that the left hip is normal; no abnormality was noted.  

In addition to the medical evidence, the Board has considered the Veteran's written assertions and testimony that he has a left hip disorder as a result of an in-service fall off of an airplane wing; however, none of this evidence provides a basis for allowance of the claim.  As the Veteran is competent to report matters which a layperson may perceive (such as various symptoms suffered), the Board also finds his account of his hip symptoms is credible when evaluated in light of the totality of the record.  Barr, 21 Vet. App. at 308 (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")

While the Veteran is competent to describe certain symptoms associated with his left hip (pain), he is not competent to provide an opinion regarding whether he has a left hip disorder and the etiology of any such disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The Board acknowledges that the Veteran's service records confirm that he sustained a fall in service, but neither they nor post-service medical records reveal that he has a residual left hip disability as a result.  There is no indication that the Veteran has the requisite medical training or expertise to diagnosis a disorder.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statements and assertions do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, his lay assertions in this regard have no probative value.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, the competent and probative evidence establishes that the Veteran does not have a disability characterized by left hip pain that is separate and distinct from symptoms associated with his already service-connected lumbar spine disability, service connection is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a left hip disorder must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met.   


ORDER

Entitlement to service connection for a left hip disorder is denied.


REMAND

As noted above, in a July 2011 rating decision, the RO granted service connection for right and left wrist osteoarthritis, for osteoarthritis of the right shoulder, for tendonitis of the left shoulder, and for peripheral neuropathy of the right and left shoulders, and assigned separate initial 10 percent ratings, effective from February 20, 2004 for bilateral wrist and right shoulder osteoarthritis, effective from May 20, 2004 for tendonitis of the left shoulder, and effective from May 27, 2010 for peripheral neuropathy of both shoulders, respectively.  In an August 2011 statement, the Veteran disagreed with the effective dates assigned for the grant of service connection.  The Board construes this statement as an NOD with respect to the effective dates assigned for service connection for the respective disabilities in the July 2011 rating decision.  An SOC has not been issued as it relates to these issues.  The Board is required to remand the case for an SOC in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Claimed CUE in March 1998 and March 2000 Rating Decisions

In the February 2009 decision, VA was instructed to address whether there was CUE in any of the rating actions issued between August 1978 and September 2007 and its effect on finality, and whether applying 38 C.F.R. § 3.157 (2010) to the evidence in the record would show that another document(s) could be construed as a reopened claim for purposes of assigning an earlier effective date for grant of service connection for a cervical spine disability or for the assignment of a 60 percent rating for a lumbar spine disability.  In this regard, the Board notes that previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  Thus, the decisions with regard to CUE in previous decisions is inextricably intertwined with the Veteran's claims for earlier effective dates for the assignment of a 60 percent rating for a lumbar spine disability and for grant of service connection for a cervical spine disability, which in turn is inextricably intertwined with his claim for higher initial ratings for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  As such, it follows that Board resolution of the claims remaining on appeal, at this juncture, would be premature pending adjudication of the Veteran's CUE claims.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The cursory discussion located in the July 2011 SSOC does not satisfy.  Due process requires that a separate decision be issued pertaining to whether CUE is contained in the March 1998 and March 2000 rating decisions, with regard to continuing a 20 percent rating for DDD of the lumbar spine and in the March 2000 rating decision, with regard to the denial of service connection for a neck condition.  If CUE is found, its effect on finality of the former rating decision should be discussed.  If any of the Veteran's CUE claims is denied, VA must inform him of his appellate rights and that to obtain appellate review of any CUE claim not currently in appellate status, he must file a separate NOD and a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC addressing the claims for entitlement to earlier effective dates for the grant of service connection for right and left wrist osteoarthritis, for osteoarthritis of the right shoulder, for tendonitis of the left shoulder, and for peripheral neuropathy of the right and left shoulders.  Along with the SOC, furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for perfecting an appeal as to this issue.

The Veteran is hereby reminded that appellate consideration of the matters identified above (entitlement to earlier effective dates for the grant of service connection for right and left wrist osteoarthritis, for osteoarthritis of the right shoulder, for tendonitis of the left shoulder, and for peripheral neuropathy of the right and left shoulders) may be obtained only if a timely appeal is perfected.

2.  Adjudicate and issue a separate rating decision pertaining to whether CUE is contained in the March 1998 and March 2000 rating decisions, with regard to continuing a 20 percent rating for DDD of the lumbar spine and in the March 2000 rating decision, with regard to the denial of service connection for a neck condition and the effect of the decision on the finality of the previous rating decision.  If any of his CUE claims is denied, inform the Veteran of his appellate rights and that to obtain appellate review of any CUE claim not currently in appellate status, he must file a separate NOD and a timely appeal must be perfected following issuance of an SOC.

3.  After completion of 1 and 2 above, readjudicate the Veteran's claims for earlier effective dates for the assignment of a 60 percent rating for a lumbar spine disability and for grant of service connection for a cervical spine disability and for higher initial ratings for a cervical spine disability remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


